Exhibit 21.1 Entity Name Jurisdiction of Organization RMG Networks Holding Corporation (f/k/a SCG Financial Acquisition Corp.) Delaware SCG Financial Merger I Corp. Delaware RMG Networks Holdings, Inc. (f/k/a Reach Media Group Holdings, Inc.) Delaware RMG Networks, Inc. Delaware RMG Media Networks, Inc. Delaware EMN Acquisition Corporation Delaware Executive Media Network, Inc. New York Corporate Image Media, Inc. New York Prophet Media, LLC New York RMG Enterprise Solutions Holdings Corporation (f/k/a Symon Holdings Corporation) Delaware RMG Enterprise Solutions, Inc. (f/k/a Symon Communications, Inc.) Delaware Symon LV, LLC Nevada RMG EMEA Holdings Limited (f/k/a Symon Communications, Ltd.) United Kingdom RMG Networks Limited (f/k/a Symon Dacon Limited) United Kingdom RMG Media Networks Limited United Kingdom RMG Networks Brasil, Ltda. Brasil
